Title: From James Madison to Edmund Pendleton, 1 October 1782
From: Madison, James
To: Pendleton, Edmund


Dr Sir
Philada. Ocr. 1. 1782.
We have red. no addition since to my last to the intelligence from Europe: except an anecdote mentioned in a letter from the Marquis de la Fayette, which exemplifies the tergiversation of Mr. Grenville. On his interview with the Ct. de Vergennes he said that the unconditional acknowledgment of American Independence was a preliminary point to which the King had agreed. The Ct. de Vergennes in order to proceed with certainty & precision wrote down this declaration & requested Mr. G. to put his name to it. The latter immediately deserted his position & refused to abide by any thing more than that the King was disposed to grant the Independence of America.
It is said with great confidence that a fleet is gone from N. Y. to Charlestown to remove the Garrison, & the evacuation of the former place continues to be a subject of conjecture & conversation. Some naval preparations at N. Y. are thought to indicate a projected expedition agst. the French Ships at Boston or Portsmouth.
Genl W. has sent to Congress intelligence red. from Canada of the following tenor: that despaches have arrived informing the Govr. that a reinforcemt. of 3 or 4000 troops may be expected from Europe & 1500 foreign troops from N. York—that the upper Country will be strengthened by a reinforcement of its posts—& the fortifications of the lower put into the most defensible state, that it was in contemplation of the Cabinet to point the whole force of the Nation agst. the French & Spanish settlements in the W. Indies, that indian incursions are no longer to be permitted into our Frontiers—that Cambell had given notice of this to the Indians, assigning as the motive, that the compassion of the King to his American subjects had been excited by their professions of sorrow for what they had done. A Seneca Sachem replied that the American & French had beat the English, that the latter cd. no longer carry on the war—that the Indians knew it well & must now be sacrificed or submit to the Americans—that it was time to attend to their own concerns & listen no more to his lies. Ample presents, the salve always applied to Indian discontents were administered, but the Indians went home little satisfied with their condition.” The Genl. thinks this intelligence bears strong marks of authenticity.
In haste adieu
